Title: To John Adams from Elbridge Gerry, 21 April 1813
From: Gerry, Elbridge
To: Adams, John



Cambridge 21st April 1813

I must apologize my dear Sir, for the troublesome request which I made; & for your ready compliance with it on the 2d of April in your letter which I had the honor of receiving, I must request your acceptance of my cordial Thanks. I recollect the epoch of 1789, & that about that period I gave mortal offence to the Count Mouchet, for declaring in Congress, that the French nation was indebted to ours for her independence, altho she had taken incredible pains to impress the belief that we were the party indebted for that favour. “Ideology” was as you truly state the contagion of the day.
I am also much indebted to you for your favours of the 14th & 17th. instant. I was equally delighted with a momentary perusal of Edes Gazettes, but had not time to indulge my wishes fully in regard to them. If they should be in your hands on my return from Washington, I will request that they may be sent to me; otherwise I will borrow them again of Mr Austin. There are many columns in those papers, which would have a vastly greater tendency to reclaim the citizens of Massachusetts from their backslidings; than one half of the publications in the republican papers. The insertions should be accompanied by judicious remarks on various points; & particularly on the difference between the magnamity of that & the venality of the present day. This was the rock on which Governor  Gage predicted to Doctor Warren we should be wrecked, in the conflict for liberty; but altho he was rather too sanguine in his expectations, he manifested a great knowledge of the feeble of the people.
I have lately seen Commodore Williams, & he proposes to have the honour of calling on you. He is a worthy man, & a real Patriot. Your generous partiality, my dear Sir, has presented me with the “Quorum”, but if at that period I held any, it was in the third grade. You was conspicuous in all the grades, & did more in the famous answer which you drafted, (& which a Committee of the House of which with many others I was  a member reported) to the Speech of Governor Hutchinson when he threw the Gauntlet, than was done by any two battles that were obtained by the U States in the revolutionary war. The answer produced the testimony of Lord Coke to prove that Hutchinson, had advanced “a damned & damnable doctrine”, & brot such conviction to the minds of all honest men, as put an end to his influence established by cant & hypocrisy, the pious means used by Massachusetts leaders of the present day.
It seldom happens that an Historian is a statesman, hence the great defect of histories; which touch on the small, but neglect the main springs of the machine. I proposed in Congress  a board to consist of a commissioner from each state, to write the history of the revolution, & to support every fact by incontestible documents, or by the best to be procured; & to give them high salaries, with a copy right for the public benefit. The project delighted Mr Jay, then President of Congress; but parsimony defeated it.
I wish you success in your enquiries & investigations on the origin, progress, & importance of our Navy, your own child, & with the highest estimation & respect, remain Dear Sir your / constant & unfeigned Friend


E. GerryP.S. Governor Plumer wishes to introduce into his intended history, some facts in regard to the X Y & Z embassy. the press copies of our correspondence is obliterated in some degree, as far as it relates to my letters to the President. Can he favor me with the originals or copies of those letters & his opinion how far the Governor may be indulged in his wishes?
